Citation Nr: 1745526	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-24 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for bilateral cholesteatoma, to include post-operative dizziness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and L.C.


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to January 1967 and from May 1968 to September 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

The Veteran presented testimony at a hearing before a Veterans Law Judge sitting at the Boise RO in July 2015.  A transcript of that hearing is associated with the claims file.  In November 2015, the Board sent a letter to the Veteran which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal, and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  In December 2015, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matter on appeal.

When the case was last before the Board in December 2015 it was remanded for additional development.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

In the December 2015 remand, the Board directed that the Veteran be afforded a VA examination to determine the probable etiology of his bilateral cholesteatoma.  The examiner was asked to provide an opinion as to whether it is at least as likely as not that the Veteran's cholesteatoma is a result of in-service acoustic trauma, including being in close proximity to grenade and rocket blasts.  The examiner was specifically instructed to address the various articles submitted by the Veteran with respect to the relationship between explosive and/or nonexplosive blast injuries and the development of cholesteatoma.  

It appears that the Veteran underwent a VA examination in September 2016 at Spokane Ear, Nose, and Throat Clinic.  Thereafter, in June 2017 a VA medical opinion was obtained.  The June 2017 VA opinion states that it is less likely as not that the Veteran's alleged blast exposure while deployed to Vietnam in 1968 caused, incurred, or aggravated the development of bilateral cholesteatomas.  The examiner reasoned that cholesteatomas are most commonly caused by chronic otitis media infections or rupture of the tympanic membranes.  The examiner went on to state that, "[w]ith the Veteran having a history of bilateral cholesteatomas a congenital etiology is likely."  The examiner reasoned that the service treatment records were silent for him being evaluated or treated for dizziness, blast exposure, tinnitus, or ruptured tympanic membranes in service.  Moreover, the examiner noted that the Veteran would have sought medical treatment in service if his tympanic membranes were ruptured, and he would not have had normal hearing at separation if he had ruptured tympanic membranes.  The examiner also noted that a blast exposure would only be the cause of the cholesteatomas if the Veteran ruptured his tympanic membranes as a result of the blast.  Finally, the examiner noted that even if the tympanic membranes were ruptured, it would be very rare to be the etiology of a cholesteatoma.

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Initially, the Board notes that the examiner's opinion against the claim relied in part on the lack of documentation in the service treatment records of dizziness, blast exposure, tinnitus, or ruptured tympanic membranes in service.  In this regard, the Board notes that the Veteran served in Vietnam as a combat engineer, and he has provided numerous credible, competent statements, including buddy statements, confirming his exposure to (within arm's length to 8-10 feet) grenade and rocket blasts.  Moreover, the medical evidence reflects the presence of fragments in the Veteran's left ear and foreign bodies in his right ear.  

Additionally, the Veteran has submitted several statements (from himself, his wife, and his cousins) which indicate that he has no family history of cholesteatomas.  Further, the Veteran submitted a medical article in August 2012 indicating that sometimes there are no symptoms of cholesteatomas, and that cholesteatomas can take years to develop.  Finally, the Veteran submitted a medical article in August 2017 from the U.S. Department of Health and Human Services Centers for Disease Control and Prevention, which stated that isolated tympanic membrane perforation did not appear to be a marker for primary blast injury, and that primary blast injury could cause cholesteatomas.

In an August 2017 statement, the Veteran indicated that when the grenade blast happened in Vietnam, he felt like he was hit in the head with a bat.  He was knocked out and does not remember what happened.  He also reported that there were no medical facilities where he was.  

Under the circumstances, the Board finds that a remand is required in order to obtain an addendum opinion which takes into account the Veteran's competent and credible report of close-proximity blast exposure (regardless of the lack of findings in the service treatment records), his lack of family history of cholesteatomas, the medical evidence of fragments in the Veteran's left ear/foreign bodies in the right ear, and the medical article evidence cited above.

A review of the VA treatment records reflects that the Veteran has been in receipt of disability benefits from the Social Security Administration (SSA) since 2002.  Although disability determinations by the SSA are not controlling on VA, they are pertinent to the adjudication of a claim for VA benefits, and VA has a duty to assist the Veteran in obtaining these records.  As those records are not contained in the claims file, they should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the Veteran's SSA disability benefits records, to include the claim, any decision, and any medical records.

2.  Return the claims file to the June 2017 VA examiner in order to obtain an addendum opinion.  The examiner must review the claims file, to include the August 2017 lay evidence confirming the lack of any family history of cholesteatomas, the articles from the U.S. Department of Health and Human Services regarding cholesteatomas, the additional medical articles noting cholesteatomas can appear without symptoms and may take years to develop, the February 1999 medical pathology report showing gray-tan fragments in the left ear, the November 1986 medical report noting foreign bodies in the right ear (and diagnosis of chronic granulomatous foreign body reaction), and the lay statements regarding the Veteran's close-proximity exposure to rocket and grenade blasts, and provide an opinion on the following:

Regardless of any lack of treatment, complaints or findings of cholesteatoma, dizziness, tinnitus, tympanic membrane perforation, or hearing loss at any time during service, is it at least as likely as not (50 percent or better probability) that the Veteran's currently diagnosed bilateral cholesteatomas are etiologically related to service, to include the conceded close-proximity blast exposure during service.

The examiner must ignore the lack of documentation in the service treatment records and accept the Veteran's reported history of close-proximity blast exposure during service as true.

A complete rationale must be provided for any opinion given.

If the June 2017 VA examiner is not available the requested opinion(s) should be provided by another qualified VA examiner.  If the new VA examiner determines that a new VA examination is required, then one should be scheduled.

3.  Then readjudicate the claim on appeal.  If a decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the appropriate time for response.  Then, return the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




